Citation Nr: 0330433	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to a TDIU.  The veteran is presently service-
connected only for PTSD, which is currently rated 50 percent 
disabling.  In the Statement of the Case that was sent to the 
veteran in June 2002, the issue on appeal was characterized 
as entitlement to an increased evaluation in excess of 50 
percent for service-connected PTSD, as an inextricably 
intertwined issue with a claim of entitlement to a TDIU.


REMAND

Our review of the reports of the June 2000 and December 2000 
VA examinations associated with the claim shows that the VA 
psychiatrists who conducted these examinations did not have 
the veteran's claims folder available for their perusal at 
the time.  The veteran's representative also made mention of 
this defect in a written brief on appeal dated November 2002.  
We note that it is well-established by the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") that fulfillment of VA's duty to assist a claimant 
in the development of his claim includes the conduct of a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996);  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has also held in the case of 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), that the 
medical history of a claimant's disability must be addressed 
in an adjudication of a claim for an increased evaluation.  
The Court stated that these requirements for evaluation of 
the complete medical history of the veteran's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition; whether or 
not a disability has improved or worsened cannot be 
determined without reference to prior records detailing the 
history of the condition.

The case should be thus remanded to the RO so that the 
veteran may be scheduled for a VA psychiatric examination of 
his service-connected PTSD in which the examining physician 
has access to the veteran's claims file in order to review 
his pertinent medical history prior to the psychiatric 
interview.  This is to comply with the duty to assist 
provisions of VA law.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following actions:

1.  The veteran should be scheduled for 
a psychiatric  examination to assess the 
severity of his service-connected PTSD.  
The examiner should review the pertinent 
medical history contained within the 
veteran's claims folder prior to the 
examination.  When presenting his/her 
assessment of the severity of the 
veteran's PTSD, the examiner should 
present a Global Assessment of 
Functioning (GAF) score for the veteran 
and address the following questions:

(a.)  Are the symptoms of PTSD 
manifested by flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; and/or disturbances of 
motivation and mood?

(b.)  Are the symptoms of PTSD 
manifested by suicidal ideation; 
obsessional rituals which interfere 
with routine activities, speech 
intermittently illogical, obscure, 
or irrelevant; near continuous 
panic or depression affecting the 
ability to function independently, 
appropriately, or effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); and/or an 
inability to establish and maintain 
effective relationships?

(c.)  Are the symptoms of PTSD 
manifested by gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time and place, memory loss for 
names of close relatives, own 
occupation, or own name, such that 
there is total occupational and 
social impairment?

2.  After the above action is undertaken 
the RO should ensure that all notice and 
duty-to-assist provisions are properly 
applied in the development of the 
veteran's claim.  Then RO should 
readjudicate the issue of entitlement to 
an increased evaluation in excess of 50 
percent for service-connected PTSD, as 
an inextricably intertwined issue with a 
claim of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and allowed an 
opportunity to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


